      Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 1 of 38


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 -------------------------------------------------------------- X       DATE FILED: 09/24/2019
 DAVID A. JOFFE,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :             17-CV-3392 (VEC)
                            -against-                           :
                                                                :          OPINION AND ORDER
 KING & SPALDING LLP,                                           :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

         This action stems from Plaintiff David Joffe’s unceremonious termination from

Defendant King & Spalding LLP (“K&S”). Defendant moves to preclude Plaintiff’s vocational

and damages experts; Plaintiff moves to preclude Defendant’s vocational, damages, and ethics

experts. The vast majority of the parties’ arguments go to the weight of the experts’ opinions,

not their admissibility. For the reasons discussed below, Plaintiff’s motion to exclude

Defendant’s damages expert is denied; Plaintiff’s motion to exclude Defendant’s ethics expert is

granted; all other motions are granted in part and denied in part.

                                               BACKGROUND1

         On December 7, 2016, Plaintiff, then an eighth-year litigation associate at K&S, was

informed that he was being terminated, without prior notice; he was then escorted from the

building. Joffe v. King & Spalding LLP, No. 17-CV-3392, 2018 WL 2768645, at *7 (S.D.N.Y.

June 8, 2018). Prior to terminating Plaintiff’s employment, K&S had demoted Plaintiff from

senior associate to associate, removed Plaintiff from the firm’s partnership track, frozen his pay,

and denied him a bonus for 2015. Id. at *4.


1
        The Court limits the factual background to the facts necessary to contextualize the motions at issue. A
more detailed recitation of the history of the case can be found in this Court’s summary-judgment order. See Joffe v.
King & Spalding LLP, No. 17-CV-3392, 2018 WL 2768645, at *1 (S.D.N.Y. June 8, 2018).
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 2 of 38



           Plaintiff alleges that the pre-termination adverse actions were due to his expression of

ethical concerns about the conduct of two K&S partners, which arose during their representation

of ZTE, a Chinese telecommunications company. Id. at *1, 3–4. Purportedly worried that he

was being penalized for having raised such concerns, on July 25, 2016, Plaintiff emailed David

Tetrick, who was the partner in charge of the K&S’s Business Litigation Associates Committee,

stating:

                  To be clear, I do not believe that Bob [Straus] or Paul [Perry] intentionally
                  misled the Court, nor that they engaged in any other culpable conduct.
                  However, I do believe the Sanctions Order was an entirely understandable,
                  and entirely foreseeable, result of several instances of poor judgment by
                  the partners, in the face of ever more glaring red flags, that occurred over
                  the prior year in which the matter had been pending. While I had raised
                  my concerns with the partners throughout that period (which, I believe,
                  helped prevent several other near-misses), as the associate on the matter,
                  the ultimate decision-making was, largely, outside my personal control.

Id. at *4 (citation omitted). Plaintiff asserts that the July 25 email was a separate instance of him

attempting to report potentially unethical conduct to a senior attorney at K&S; Defendant

disagrees. Id. This Court, in denying Defendant’s motion for summary judgment, determined

that the issue is a factual dispute for the jury. Id. at *10 (“A reasonable jury might [] view the

July 25, 2016 Email as an attempt to report ethical concerns to more senior attorneys at King &

Spalding.”). In September 2016, Tetrick decided to fire Plaintiff; Tetrick formally terminated

Plaintiff on December 7. Id. at *5. Because the firing occurred before the new year, K&S

rescinded a $20,000 contribution to Joffe’s 401k account, three days before the contribution

would have vested. Id. at *7.

           Plaintiff claims that his firing (and the manner of his firing), as well as the pre-

termination adverse actions, were retaliation for Plaintiff’s efforts to comply with the Rules of

Professional Conduct for New York attorneys. Id. According to Plaintiff’s theory of his injury,

but for the unlawful termination, he would have been promoted to partner or counsel at K&S or a

                                                      2
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 3 of 38



comparable law firm. To support that theory, Plaintiff wishes to offer the testimony of Gordon

Kamisar, whose report concludes that Plaintiff likely would have become either a partner or

counsel but for the firing, and that the manner in which K&S terminated Plaintiff rendered him

essentially unemployable at comparable firms. See generally Kamisar Report (Dkt. 163-2).

Plaintiff also wishes to offer the testimony of Kristin Kucsma, an economist, whose report

provides a year-by-year estimate of Joffe’s lost earnings as a result of not being promoted to

partner or counsel. See generally Kucsma Report (Dkt. 155-6).

       K&S argues that Plaintiff was fired for poor performance and, even if he was not,

Plaintiff was not retaliatorily discharged because he was not in fact reporting an ethics violation.

Furthermore, K&S argues, Plaintiff did not conduct a reasonable job search and thereby failed to

mitigate damages. Defendant wishes to offer the testimony of Professor Bruce Green, an ethics

professor, who would opine that K&S did not commit an ethics violation and that, as a result,

Plaintiff had no reporting obligation under the Rules of Professional Conduct and was

unreasonable in believing that he had such an obligation. See generally Green Report (Dkt. 138-

1). Defendant also wishes to call Carolyn Sweeney, a career counselor, to rebut Kamisar’s

testimony and to opine that Plaintiff did not conduct a reasonable job search and that, regardless

of his firing, he would have had difficulty finding a comparable job as an eighth-year litigation

associate. See generally Sweeney Report (Dkt. 144-4). And finally, Defendant wishes to call

Thomas Hubbard, a business school professor, to opine that Kucsma’s damages models are

systematically biased in favor of Plaintiff. See generally Hubbard Report (Dkt. 141-1).

       The parties have moved to preclude the testimony of each of their opposing experts,

filing a total of five motions pursuant to Rule 702 of the Federal Rules of Evidence.




                                                  3
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 4 of 38



                                          DISCUSSION

       Federal Rule of Evidence 702 governs the admissibility of expert testimony. It provides

that a person “qualified as an expert by knowledge, skill, experience, training, or education” may

offer opinion testimony if:

               (a) the expert’s scientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact in
               issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and methods; and
               (d) the expert has reliably applied the principles and methods to the facts
               of the case.

Fed. R. Evid. 702. “It is a well-accepted principle that Rule 702 embodies a liberal standard of

admissibility for expert opinions . . . .” Nimely v. City of New York, 414 F.3d 381, 395 (2d Cir.

2005); see also Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 588 (1993) (describing

“liberal thrust” of the Federal Rules and “general approach of relaxing the traditional barriers to

‘opinion’ testimony” (citation omitted)); Tchatat v. City of New York, 315 F.R.D. 441, 444

(S.D.N.Y. 2016) (“The Second Circuit has instructed that there is a ‘presumption of admissibility

of [expert] evidence’ after Daubert.” (quoting Borawick v. Shay, 68 F.3d 597, 610 (2d

Cir.1995))). Nevertheless, the district court must act as a gatekeeper against unreliable expert

testimony. See United States v. Williams, 506 F.3d 151, 160 (2d Cir. 2007). The proffering

party bears the burden of establishing admissibility under Rule 702 by showing that (1) the

expert is qualified; (2) the proposed opinion is based on reliable data and methodology; and (3)

the proposed testimony would be helpful to the trier of fact. See, e.g., Nimely, 414 F.3d at

397; Williams, 506 F.3d at 160.

       To determine whether an expert is qualified, “courts compare the area in which the

witness has superior knowledge, education, experience, or skill with the subject matter of the

proffered testimony.” United States v. Tin Yat Chin, 371 F.3d 31, 40 (2d Cir. 2004). A “lack of

                                                  4
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 5 of 38



formal training does not necessarily disqualify an expert from testifying if he or she has

equivalent relevant practical experience.” In re Rezulin Prod. Liab. Litig., 309 F. Supp. 2d 531,

559 (S.D.N.Y. 2004); see McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1043 (2d Cir. 1995)

(holding that Appellant’s “quibble with [expert’s] academic training in fume dispersal and air

quality studies, and his other alleged shortcomings (lack of knowledge regarding the chemical

constituents of the fumes or the glue vapor’s concentration level), were properly explored on

cross-examination and went to his testimony’s weight and credibility—not its admissibility”).

“The words ‘qualified as an expert by knowledge, skill, experience, training, or education’ must

be read in light of the liberalizing purpose of the Rule . . . .” See United States v. Brown, 776

F.2d 397, 400 (2d Cir. 1985) (quoting Fed. R. Evid. 702).

       To ascertain reliability, “the district court must ‘make certain that an expert, whether

basing testimony upon professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert in the relevant field.’”

Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 265–66 (2d Cir. 2002) (quoting

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999)). “Although Rule 702 sets forth

specific criteria for the district court’s consideration, the Daubert inquiry is fluid and will

necessarily vary from case to case.” Id. at 266. “In undertaking this flexible inquiry, the district

court must focus on the principles and methodology employed by the expert, without regard to

the conclusions the expert has reached or the district court’s belief as to the correctness of those

conclusions.” Id. Expert methods and opinions that are “debatable” or “shaky” that can be

adequately tested during trial should not be excluded under Daubert’s liberal standard, unless the

flaws are so large that the expert “lacks good grounds for his or her conclusions.” Id. at 267

(citations omitted); see Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the traditional and

                                                   5
      Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 6 of 38



appropriate means of attacking shaky but admissible evidence.”). That is, “[a] minor flaw in an

expert’s reasoning or a slight modification of an otherwise reliable method will not render an

expert’s opinion per se inadmissible.” Amorgianos, 303 F.3d at 267.

         To determine whether expert opinion will assist the trier of fact, courts must consider

whether the purported expert’s “scientific, technical, or other specialized knowledge will help the

trier of fact to understand the evidence or to determine a fact in issue.”2 Fed. R. Evid. 702.

Proffered testimony is not helpful to the jury if it “usurp[s] either the role of the trial judge in

instructing the jury as to the applicable law or the role of the jury in applying that law to the facts

before it.” Nimely, 414 F.3d at 397 (citation omitted). An expert’s opinion must be precluded if

it “undertakes to tell the jury what result to reach” and “attempts to substitute the expert’s

judgment for the jury’s.” Id. (citing United States v. Duncan, 42 F.3d 97, 101 (2d Cir. 1994)).

         Finally, “[i]n addition to the requirements of Rule 702, expert testimony is subject to

Rule 403, and ‘may be excluded if its probative value is substantially outweighed by the danger

of unfair prejudice, confusion of the issues, or misleading the jury.’” Nimely, 414 F.3d at 397

(quoting Fed. R. Evid. 403). Courts have recognized “the uniquely important role that Rule 403

has to play in a district court’s scrutiny of expert testimony, given the unique weight such

evidence may have in a jury’s deliberations.” Id.

A. Plaintiff’s Vocational Expert, Gordon Kamisar

         Kamisar is a legal recruiter who has placed attorneys at law firms and corporations for

nearly 30 years. Kamisar Report at 1. He primarily places attorneys in the Seattle area, but he



2
         At a minimum, the specialized knowledge being proffered must be relevant to the factual disputes in the
case. Amorgianos, 303 F.3d at 265 (“[T]he trial court should look to the standards of Rule 401 in analyzing whether
proffered expert testimony is relevant, i.e., whether it ‘ha[s] any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be without the
evidence.’” (quoting Campbell ex rel. Campbell v. Metro. Prop. & Cas. Ins. Co., 239 F.3d 179, 184 (2d Cir. 2001)
and Fed. R. Evid. 401)).

                                                            6
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 7 of 38



has some experience with attorneys in other markets, including New York, where Plaintiff was

based while at K&S. Id. at. 2.

       After reviewing Plaintiff’s resume, the Complaint, the undersigned’s summary judgment

opinion and related filings, and correspondence between Plaintiff and legal recruiters and

prospective employers, Kamisar rendered three opinions. Id. at 17–18. First, “[a]s a result of

Mr. Joffe’s termination from King & Spalding, it will be nearly impossible for Mr. Joffe to

obtain another legal position comparable to either the associate or senior associate position he

held at King & Spalding.” Id. at 3. Second, “[b]ut for King & Spalding’s termination of Mr.

Joffe under [the alleged] circumstances . . . , Mr. Joffe would likely have at least maintained his

Senior Associate position at King & Spalding, and quite possibly have been offered a Counsel or

Partner position with the firm.” Id. Third, alternatively, but for the circumstances of his

termination, Plaintiff “would have been well positioned to land a comparable position at another”

firm offering roughly equivalent compensation. Id.

       K&S challenges Kamisar’s admission as an expert on the basis of his qualifications, the

relevance of his testimony, and the reliability of his conclusions.

       1. Qualifications

       K&S contends that Kamisar is not qualified to opine on Plaintiff’s employability in the

New York market because he is a Seattle-based recruiter. Def. Kamisar Br. (Dkt. 147) at 6. At

his deposition, Kamisar admitted that he had not placed any attorneys in New York in the past

five years, and that over the course of his career, only approximately 15 of his 300-plus

placements were in New York. Kamisar Dep. (Dkt. 163-5) at 26–27. Kamisar also testified that

he had never successfully placed a senior litigation associate in New York. Id. at 28. For those

reasons, K&S contends that there is a mismatch between Kamisar’s experience and his testimony

about Plaintiff’s employability in New York.

                                                  7
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 8 of 38



       K&S’s objections to Kamisar’s experience go to the weight of his testimony, not its

admissibility. K&S has provided no authority for the requirement that a vocational expert must

be familiar with local employment conditions in order to testify about an individual’s

employability. See In re Benjumen, 408 B.R. 9, 20 (Bankr. E.D.N.Y. 2009) (“Defendants fail . . .

to provide any authority that requires the exclusion of [expert] testimony based on” failure to

“examine local employment conditions.”). Rather, Kamisar’s experience and Plaintiff’s career

are sufficiently aligned because both are focused on national law firms—whatever differences

there may be in competitiveness between the Seattle and New York markets, those differences

are unlikely to be so fundamental as to render Kamisar’s experience wholly inapposite.

Moreover, as Kamisar indicated in his report, a recruiter typically conducts many more searches

than successful placements—which means that using successful placements as the critical metric

likely underestimates Kamisar’s experience and expertise. Kamisar Report at 2. For instance,

although he has not successfully placed a senior litigation associate in New York, Kamisar is

familiar with job openings in New York, including at least one posting for a senior litigation

associate. Kamisar Dep. at 24. K&S also does not contest that Kamisar has at least some

experience placing attorneys, including litigators, in New York. See Def. Kamisar Br. at 6. The

fact that those placements may be dated and relatively infrequent is classic grist for cross-

examination.

       The Court sees no other reason to question Gordon Kamisar’s qualifications and

concludes that he is qualified to testify as to Plaintiff’s employability at national law firms,

including in the New York market.

       2. Relevance

       K&S contends next that the subject matter of Kamisar’s proffered testimony, Plaintiff’s

employability, is irrelevant to this case. Def. Kamisar Br. at 7. Specifically, K&S argues that

                                                   8
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 9 of 38



Plaintiff, as a matter of law, is not entitled to consequential damages in this breach-of-contract

case—and therefore, any evidence of lost earnings is immaterial and should be excluded. Id. at

7–8. K&S’s argument as to the relevance of consequential damages is too little, too late.

       Contrary to K&S’s argument, consequential damages may sometimes be recoverable in a

breach-of-contract case. Specifically, such damages are available if “they are reasonably

foreseeable or ‘within the contemplation of the parties as the probable result of a breach at the

time of or prior to contracting.’” Judd Burstein, P.C. v. Long, No. 15-CV-5295, 2017 WL

3535004, at *4 (S.D.N.Y. Aug. 16, 2017) (quoting Kenford Co., Inc. v. Cty. of Erie, 73 N.Y.2d

312, 319, 321 (1989)). The foreseeability of Plaintiff’s difficulty in finding a comparable job

following his unceremonious termination from K&S is a question for the jury. See, e.g., In re

Gen. Motors LLC Ignition Switch Litig., No. 14-CV-8317, 2017 WL 2664199, at *3 (S.D.N.Y.

June 20, 2017) (declining to exclude expert because Defendant’s argument as to admissibility

turns on “the core factual dispute in this case”); Int’l Connectors Indus., Ltd. v. Litton Sys., Inc.,

Winchester Elecs. Div., No. 88-CV-505, 1995 WL 253089, at *11 (D. Conn. Apr. 25, 1995)

(denying summary judgment on availability of consequential damages because of factual

disputes).

       The cases on which K&S relies are distinguishable both factually and procedurally. In

Marchuk v. Faruqi & Faruqi, LLP, the Court ruled on a motion for judgment as a matter of law

in a sexual harassment case, concluding that insufficient evidence had been presented to render

front-pay damages sufficiently certain; the Court did not come close to ruling on the availability

of consequential damages in a breach-of-contract action as a general matter. 100 F. Supp. 3d

302, 306, 310 (S.D.N.Y. 2015) (“[W]ithout tangible evidence in the record, there is significant

risk that any front pay award will be largely speculative.”). In Hoeffner v. Orrick, Herrington &

Sutcliffe LLP, the Court ruled on a summary judgment motion in a case involving several law-

                                                   9
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 10 of 38



firm partners’ breach of a promise to support an associate’s partnership application; the case

therefore did not involve the foreseeable consequences of an unusually harsh termination, and

the Court was not limiting damages through a Daubert ruling. 872 N.Y.S.2d 691 (Sup. Ct.

2008). Procedurally, K&S could have sought to limit Plaintiff’s claim for consequential

damages through a dispositive motion—the Court will not now conduct a mini-redo of summary

judgment on an evidentiary motion. See Ramirez v. Avery Berkel, Inc., No. 02-CV-6887, 2004

WL 3741743, at *9 (S.D.N.Y. Mar. 17, 2004) (explaining differing purposes of Daubert motion

and summary judgment motion); e.g., PNC Bank, Nat. Ass’n v. Wolters Kluwer Fin. Servs., Inc.,

73 F. Supp. 3d 358, 375 (S.D.N.Y. 2014) (“The Court, accordingly, holds that the four categories

of damages timely sought by PNC are consequential damages expressly barred by the [] damages

waiver. The Court, therefore, grants [Defendant’s] motion for summary judgment as to such

damages.”); Roneker v. Kenworth Truck Co., 944 F. Supp. 179, 186 (W.D.N.Y. 1996)

(“Accordingly, plaintiff is barred from recovering consequential damages . . . . To the extent that

he is [seeking non-consequential damages], plaintiff can proceed to trial . . . .”); Am. Elec. Power

Co. v. Westinghouse Elec. Corp., 418 F. Supp. 435, 459 (S.D.N.Y. 1976) (“Accordingly,

defendant’s motion for summary judgment precluding plaintiffs from recovering consequential

damages is hereby granted.”).

       The Court therefore concludes that Kamisar’s testimony should not be excluded on

relevance grounds.

       3. Reliability

       According to K&S, various parts of Kamisar’s opinion are unreliable because he fails to

explain the basis for his conclusions. First, Kamisar’s opinion that Plaintiff may have been

promoted to counsel or partner at K&S (or retained as a permanent senior associate) is

purportedly unreliable because Kamisar had no knowledge of K&S’s promotion practices, nor

                                                  10
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 11 of 38



did he make any effort to acquire such knowledge. Def. Kamisar Br. at 11–12. Second, Kamisar

reached an opinion about Plaintiff’s employability without ascertaining his practice specialties or

the types of clients that Plaintiff represented, or consulting any of Kamisar’s own records as to

past placements. Id. at 13. Third, Kamisar concluded that Plaintiff has been rendered

unemployable at comparable firms, without having confirmed his hypothesis by asking law firms

how they would react to a person with Plaintiff’s background. Id. at 14–15. Finally, Kamisar

did not consider an obvious alternative cause of Plaintiff’s unemployment, namely media

coverage of Plaintiff’s acrimonious relationship with his former attorney in this case. Id. at 16.

       The majority of K&S’s arguments go to weight, not admissibility. While conducting a

granular review of Plaintiff’s former clients and cases and conducting an employer survey could

have bolstered the strength of his testimony, Kamisar, as an experienced recruiter, can predict

how employers are likely to react to Plaintiff’s resume and credentials without fielding a survey.

Plaintiff’s specializations and clientele are additional data points on which Kamisar could have

opined, but their absence alone does not contradict or otherwise negate Plaintiff’s other

credentials. See In re Benjumen, 408 B.R. at 20 (“Defendants fail . . . to provide any authority

that requires the exclusion of [expert] testimony based on” failure to “perform a full vocational

evaluation.”). To the extent that Kamisar failed to consider Plaintiff’s lack of marketable

specialization or client experience, Defendant can explore that weakness on cross-examination.

See Daubert, 509 U.S. at 596. Similarly, K&S can provide “contrary evidence” to rebut

Kamisar’s opinion that Plaintiff could have been retained at K&S as a senior associate and

undermine Kamisar’s assumption that K&S’s retention policy is similar to other firms with

which he has experience. See Kamisar Dep. at 254–56 (“I know from my experience that

[permanent retention of senior associates] happens all the time. It’s not like the old days where

you don’t make partner [or counsel] and you’re terminated. . . . I have no reason to believe

                                                  11
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 12 of 38



there’s some special, unusual policy at King & Spalding . . . .”); Daubert, 509 U.S. at 596; Cedar

Petrochemicals, Inc. v. Dongbu Hannong Chem. Co., 769 F. Supp. 2d 269, 285 (S.D.N.Y. 2011)

(“Questions over whether there is a sufficient factual basis for an expert’s testimony may go to

weight, not admissibility.” (quotation marks and citation omitted)).

       The Court does agree with K&S that Kamisar’s conclusion that Plaintiff “quite possibly

[would] have been offered a Counsel or Partner position” with K&S, Kamisar Report at 3, is

inadmissible. When a vocational expert relies “solely on experience,” he or she “must explain

how that experience leads to the conclusions reached, why that experience is a sufficient basis

for the opinions offered by the expert, and how that experience is reliably applied to the facts.”

Gyllenhammer v. Am. Nat’l Red Cross, No. 15-CV-1143, 2018 WL 1956426, at *6 (N.D.N.Y.

Jan. 23, 2018); see also SR Int’l Bus. Ins. Co. v. World Trade Ctr. Properties, LLC, 467 F.3d

107, 132–33 (2d Cir. 2006) (holding that expert qualified on basis of experience “must show

how his or her experience . . . led to [the expert’s] conclusion or provided a basis for [the

expert’s] opinion”). Here, Kamisar has no knowledge of K&S’s promotion practices, including

whether Plaintiff was likely to satisfy firm-specific, partner pre-requisites, nor does Kamisar

have any experience working with K&S. Kamisar Dep. at 140, 202–03, 217, 253. Kamisar

could have relied on his general knowledge of law firm promotional practices, as he did when

explaining his opinion on retention of senior associates, and assumed (while explaining the basis

for his assumption) that K&S is similar to other firms—but he did not do so. Instead, Kamisar

acknowledged that different firms in fact have different practices for elevating associates and

conceded that he does not know K&S’s practices. See Kamisar Dep. at 140, 253. In other

words, Kamisar has not explained how his general knowledge of law firms translates into a




                                                  12
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 13 of 38



conclusion about Plaintiff’s promotion prospects at K&S specifically.3 Gen. Elec. Co. v. Joiner,

522 U.S. 136, 146 (1997) (“A court may conclude that there is simply too great an analytical gap

between the data and the opinion proffered.”). Because Kamisar’s conclusion that Plaintiff could

have become a K&S partner is speculative, it is excluded; Kamisar may still testify as to

Plaintiff’s chances of becoming a partner at a law firm more generally.

         The Court also finds that Kamisar failed to consider the impact of media coverage of

Plaintiff’s toxic relationship with his former counsel when opining that Plaintiff’s difficulty of

finding employment to-date is attributable to K&S’s actions. For the majority of his report,

Kamisar explains his view of the impact of Plaintiff’s termination on his employability, noting,

for instance, that law firms are generally risk-averse and will regard Plaintiff’s unemployment as

a red flag that he was terminated without notice. See Kamisar Report at 6–7. For those parts of

the report, because Kamisar’s opinion focused specifically on the impact of K&S’s actions, he

need not consider any effect of negative publicity surrounding Plaintiff’s relationship with his

former counsel, which occurred later. In Section I. A. 3 of the report, however, Kamisar opines

“[t]hat Mr. Joffe has been unable to get a job at another New York City law firm after he was

terminated from King & Spalding . . . confirms how difficult his search has been and will

continue to be.” Id. at 6. To attribute Plaintiff’s sustained difficulty in finding employment to

K&S, Kamisar was required to consider “obvious alternative causes,” including Plaintiff’s public



3
          In another part of his report, Kamisar characterizes Plaintiff’s probability of making partner at K&S as
“greater than 0%,” as opposed to characterizing that result as “quite possibl[e].” Kamisar Report at 14. Kamisar
derived the former conclusion from the fact that Plaintiff had been “on partnership track” prior to the alleged
retaliation—he states that partnership track, by definition, means some non-zero possibility of making partner;
Kamisar also relies on the parties’ statement of undisputed facts that Plaintiff had a reasonable possibility of being
nominated for partner. Id. That conclusion is not based on any specialized knowledge and is not helpful to the jury,
who can draw the same inference from the fact that Plaintiff was on the partnership track. See Anderson News,
L.L.C. v. Am. Media, Inc., No. 09-CV-2227, 2015 WL 5003528, at *2 (S.D.N.Y. Aug. 20, 2015) (“[E]xperts who
merely recit[e] what is on the face of a document produced during discovery do no more than that which the finder
of fact could him or herself do, and such experts’ reports may be precluded on this basis alone.” (quotation marks
and citation omitted)), aff’d, 899 F.3d 87 (2d Cir. 2018).

                                                           13
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 14 of 38



separation from his former counsel, which overlapped at least in part with his job-search. See

Tardif v. City of New York, 344 F. Supp. 3d 579, 601 (S.D.N.Y. 2018) (“While an expert need

not rule out every potential cause in order to satisfy Daubert, the expert’s testimony must at least

address obvious alternative causes [of injury] and provide a reasonable explanation for

dismissing specific alternate factors identified by the defendant.” (quotation marks and citation

omitted)).

        While Kamisar testified at his deposition that he has “thought about [Plaintiff’s former-

counsel controversy] quite a bit,” Kamisar Dep. at 265, his report makes no mention of that

consideration. And to the extent that Kamisar attempted to downplay the significance of the

controversy, he simply concluded that Magistrate Judge Stewart Aaron’s characterization of

Plaintiff’s conduct—as “unprofessional”—was “pretty vague.” Id. at 266–67. Because Kamisar

failed to address an obvious alternative in his report and failed to give a reasoned explanation for

that failure, Kamisar may not testify that Plaintiff’s difficulty in finding a job, post-dating

Plaintiff’s conflict with his former counsel becoming the subject of media attention, is solely

attributable to K&S’s actions.4

                                                *        *        *

        For those reasons, K&S’s motion to exclude the testimony of Plaintiff’s expert, Gordon

Kamisar, is GRANTED to the extent that Kamisar may not testify about Plaintiff’s chances of

becoming counsel or partner at K&S specifically or that K&S’s actions are the sole cause of

Plaintiff’s prolonged difficulty in finding comparable employment; the motion is otherwise

DENIED.



4
         K&S also seeks to exclude Kamisar’s testimony pursuant to Rule 403, but that section of its brief does
nothing but recite the rule and make a conclusory statement about Kamisar’s reliability. Because the Court has
already addressed the reliability arguments and Kamisar’s testimony is otherwise probative, nothing further is
needed to reject K&S’s Rule 403 argument.

                                                          14
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 15 of 38



B. Plaintiff’s Damages Expert, Kristin Kucsma

       Kucsma, an economist at the Sobel Tinari Economics Group, produced a report

estimating Plaintiff’s damages. Her report compares Plaintiff’s current expected earnings against

his hypothetical earning capacity under three assumed scenarios. The first scenario compares

Plaintiff’s current expected earnings to what he would have earned had he become a partner at

K&S or at a comparable top-100 firm, on or about January 1, 2019; the second scenario

considers what Plaintiff would have earned had he become counsel at K&S or at a comparable

top-100 firm, on or about January 1, 2019; and the third scenario considers what he would have

earned had he become counsel or partner at a top-200 firm, rather than a top-100 firm, on or

about January 1, 2019. Kucsma Report at 7–8.

       K&S argues that Kucsma’s damages models are unreliable and that her testimony should

be excluded under Rule 403 for the same reason. There is no dispute that she is qualified or that

her report would be helpful to the trier of fact, and the Court sees no basis for finding Kucsma

unqualified or her opinion unhelpful. See Coleman v. Dydula, 139 F. Supp. 2d 388, 395

(W.D.N.Y. 2001) (“[A]n expert economist’s testimony as to lost future wages is generally

admissible.” (citing Polaino v. Bayer Corp., 122 F. Supp. 2d 63, 66–67 (D. Mass. 2000))).

       1. Reliability

       According to K&S, Kucsma’s damages models are fatally flawed because (1) she relied

on Kamisar’s unreliable opinion, (2) she unreasonably assumed that Plaintiff would have been

promoted on January 1, 2019, (3) she inappropriately used average partner income from the

American Lawyer to determine what Plaintiff’s income would have been had he become a law

firm partner, (4) she inappropriately assumed that Plaintiff would reach average partner

compensation in three years after promotion, (5) she inappropriately estimated average counsel

compensation at top-100 firms, (6) her estimate of fringe benefits as 4.8% of gross income is

                                                 15
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 16 of 38



inappropriate, and (7) her use of median lawyer income in New York to estimate Plaintiff’s

actual expected earnings understates Plaintiff’s earning potential. See Def. Kucsma Br. (Dkt.

149) at 7–23. With the exception of Kucsma’s opinion as to fringe benefits, the Court finds that

K&S’s arguments go to weight, not admissibility.

        As part of her damages model, Kucsma applied a 4.8% increase to Plaintiff’s predicted

gross earnings to account for fringe benefits, i.e., employer contributions to retirement and

savings plans. Kucsma Report at 9.5 The 4.8% figure, however, is an average of all employer

contributions across all sectors tracked by the Bureau of Labor Statistics. Id. Nowhere in the

report does Kucsma explain why this nationwide figure is an appropriate estimate for fringe

benefits earned by law-firm partners, or even attorneys generally, in the New York region. See

id.; see also Roniger v. McCall, No. 97-CV-8009, 2000 WL 1191078, at *3 (S.D.N.Y. Aug. 22,

2000) (“In order to be reliable, [expert] opinion as to when [Plaintiff] should have found

comparable work should be based on information that is pertinent to [Plaintiff’s] field.”). For

that reason, the Court precludes Kucsma from including in her opinion of Plaintiff’s lost earnings

the 4.8% adjustment for employer-provided fringe benefits.

        Next, while K&S does not raise this argument, the Court, in its gatekeeping capacity,

finds Kucsma’s opinion as to the range of Plaintiff’s loss to be unreliable. Kucsma’s report

concludes that, “[w]ithin a reasonable degree of economic certainty . . . our professional opinion

[is] that the total value of the economic loss[] sustained by Mr. Joffe amounts to between

$21,970,899 and $49,274,667.” Kucsma Report at 2. While it is true that $21,970,899 is the

lowest figure of the three hypothetical scenarios and $49,274,667 the highest, there is no

evidence to support the existence of a continuous range bounded by those two scenarios. Rather,


5
         Kucsma expressly excluded the value of employer-provided health insurance from her fringe benefit
calculation. Kucsma Report at 9.

                                                        16
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 17 of 38



Kucsma’s report provides three estimates for three discrete scenarios that do not consist of the

entire universe of possibilities. For instance, Plaintiff’s worst-case scenario, of the three

analyzed by Kucsma, was that Plaintiff would have become an average-paid counsel or partner at

a top-200 firm. Certainly there are other worse possibilities—Plaintiff might not have found a

job at a top-200 firm at all, or he might have found himself earning below-average pay at a top-

200 firm. To construct a range is misleading to the jury, as it suggests that $21,970,899 is the

absolute floor of Plaintiff’s potential earnings had he not been fired from K&S, and there is

simply no basis for that conclusion. The Court therefore precludes Kucsma from testifying as to

the range of potential damages; she may, however, testify as to the damages estimates for each of

the three scenarios she analyzed.

       While K&S points to other flaws in Kucsma’s models, any defects are not so large as to

render her opinion inadmissible. First, the argument that Kucsma’s opinion should be excluded

because she relies on Kamisar’s report is meritless because the relevant portions of Kamisar’s

report, as explained above, are admissible. Second, K&S’s argument that Kucsma picked an

arbitrary date of January 1, 2019, as the date on which Plaintiff would have been promoted is a

minor quibble. Identifying a particular date is necessarily somewhat arbitrary, but Plaintiff was

already a senior associate by 2015, which, as this Court’s summary-judgment order pointed out,

was the “penultimate stop” to becoming a partner. See Joffe, 2018 WL 2768645, at *1. In that

context, the assumption that Plaintiff, if he were to be promoted at all, would have been

promoted by in or about early 2019 is not entirely baseless. Moreover, to the extent that 2019 is

not the most accurate estimate of when Plaintiff would have been promoted, K&S can present

contrary evidence showing the need for an adjustment, and the jury can adjust the starting point

for damages as it finds appropriate. See Cedar Petrochemicals, 769 F. Supp. 2d at 285. In other

words, the thrust of Kucsma’s report is her damages models—a dispute over when the model(s)

                                                   17
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 18 of 38



should come into effect is a factual question that does not undermine the methodology that she

employed. See Amorgianos, 303 F.3d at 267; Deutsch v. Novartis Pharm. Corp., 768 F. Supp.

2d 420, 432 (E.D.N.Y. 2011) (“[M]ere weaknesses in the factual basis of an expert witness’

opinion . . . bear on the weight of the evidence rather than on its admissibility.” (citing McLean

v. 988011 Ontario, Ltd., 224 F.3d 797, 801 (6th Cir. 2000))). The same is true with K&S’s

criticism of Kucsma’s assumption that Plaintiff would reach average partner compensation

within three years. While the Court tends to agree with K&S that at the end of three-years, a

newly minted partner is unlikely to be earning average partner compensation, the parties can

present their competing evidence as to the typical length of time it takes for a newly minted

partner to reach mean partner compensation, and the model can be adjusted as the trier of fact

finds appropriate.

       K&S also faults Kucsma for using average partner pay as a proxy for Plaintiff’s expected

earnings as a partner. According to K&S, Kucsma should have used the median pay, rather than

the mean, because using the median reduces the impact of outliers, i.e., ultra-high-earners whose

incomes distort the representativeness of the mean. Def. Kamisar Br. at 14. In this case, because

the median is significantly lower than the mean in Kucsma’s dataset, according to K&S, she has

overestimated Plaintiff’s expected earnings by about 30%. Id. Similarly, K&S’s expert,

Hubbard, faults Kucsma for not weighing the average partner earnings in her calculation based

on Plaintiff’s relative likelihood of becoming a partner at the given firm. In other words,

Hubbard suggests that firms that are ranked below K&S in the top-100 ranking should be given

greater weight, to derive a weighted average that is more accurate than a simple average.

Hubbard Report at 11, 13. Assuming that Hubbard is correct, Kucsma’s approach, depending on

the scenario, overstates Plaintiff’s potential lost earnings by 20% or 50%. Id. Nevertheless, the

fact that the median or a weighted average may be a better metric does not render the simple

                                                  18
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 19 of 38



average inherently unreliable. K&S can criticize Kucsma’s methodology on cross-examination,

and if the jury credits Hubbard’s testimony, it can appropriately reject or adjust Kucsma’s

estimates. See Scott v. Chipotle Mexican Grill, Inc., 315 F.R.D. 33, 51 (S.D.N.Y. 2016)

(“Disputes regarding the proper variables to employ in statistical studies are more properly left

for juries to consider and to decide.” (quotation marks and citation omitted)).

        K&S further contends that Kucsma’s estimate of average counsel earnings for top-100

firms is unreliable. Kucsma concluded that, for such firms, counsel on average earn 48% of

what partners earn. Kucsma Report at 7 & n.2. To derive the 48% figure, a metric that is not

available for top-100 firms, Kucsma compared counsel earnings to partner earnings in a sample

of “large firms” whose data were available in a separate salary guide. Id.; Special Counsel

Salary Guide (“SCSG”) (Dkt. 155-11) at 3; Kucsma Dep. (Dkt. 155-7) at 111. K&S argues that

it is unreliable to derive a ratio from one sample (the SCSG sub-sample) and apply it to another

population (the top-100 firms as defined by the American Lawyer). Although this is a closer

issue than K&S’s other objections, two circumstances weigh in favor of finding her methodology

acceptable. First, there is no available dataset for counsel salary at top-100 firms. Second, there

is no reason to believe that the ratio of counsel-to-partner compensation in top-100 firms by

revenue is likely to be significantly different from the ratio in “large firms,” defined in the salary

guide as firms with more than 251 attorneys.6 SCSG at 3. In this context, the Court concludes

that Kucsma has used a methodology containing the “same level of intellectual rigor that

characterizes the practice of an expert” in her field.7 Amorgianos, 303 F.3d at 265–66.



6
         To the extent there is contrary evidence, K&S can question the factual basis for Kucsma’s assumption
during cross-examination.
7
        K&S also argues that Kucsma, when applying the 48% ratio to partner compensation at the top-100 firms,
should have weighted the compensation figures based on the number of equity and non-equity partners. Def.
Kucsma Reply at 7. Plaintiff contends that the data available for top-100 firms could not be weighted. Pl. Kucsma

                                                         19
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 20 of 38



         And finally, K&S takes issue with Kucsma’s estimate of Plaintiff’s future earning

capacity. Kucsma assumes that Plaintiff’s future income will be the median attorney income in

the New York-New Jersey metropolitan area, which, according to 2017 Bureau of Labor

Statistics, is $160,370. Kucsma Report at 8. K&S argues that the use of metropolitan area data

understates Plaintiff’s income because he would be employed in Manhattan, which may be more

lucrative than elsewhere in the metropolitan area. Def. Kucsma Reply Br. (Dkt. 170) at 9.

Because K&S does not point to a source of more granular data and Kucsma’s reliance on New

York-New Jersey data does not lack “good grounds”, the Court declines to exclude Kucsma’s

testimony on this basis.8

         2. Rule 403

         K&S merely recites its reliability arguments for its Rule 403 argument. Because those

arguments have already been addressed above and Kucsma’s opinion is otherwise probative,

there is no need to discuss them further.

                                                 *        *        *

         For the foregoing reasons, Kucsma’s report must be revised to remove the value of fringe

benefits from her calculation before she testifies. Additionally, Kucsma’s opinion that Plaintiff’s

damages are between $21,970,899 and $49,274,667 is excluded. Finally, if Plaintiff agrees with

K&S that the calculation of average counsel pay for top-100 law firms can and should be

calculated using weighted equity and non-equity data, Plaintiff may amend the Kucsma Report to




Br. (Dkt. 154) at 7 n.6. To the extent that there is a dispute over weighting methodology, the parties can examine
the competing methods and any resulting overestimation of counsel compensation during trial.
8
         K&S also criticizes Kucsma for using the median pay for the metropolitan area, as opposed to the average
pay, which is higher. Def. Kucsma Reply at 9–10. Again, to the extent that K&S believes that the average is, in this
instance, a more appropriate metric, it can make the case to the jury for what is a slight adjustment. See Scott, 315
F.R.D. at 51. To the extent that K&S criticizes Kucsma for inconsistent usage of the median and the mean, that is
additional material for cross-examination.

                                                          20
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 21 of 38



reflect that change. K&S’s motion to preclude Kucsma’s report and testimony is otherwise

DENIED.

C. K&S’s Vocational Expert, Carolyn Sweeney

       Sweeney, a career counselor for attorneys, issued a report rebutting the conclusions

reached by Kamisar, Plaintiff’s vocational expert. Sweeney Report at 1. Specifically, Sweeney

concludes that (1) Plaintiff, as an eighth year litigation associate, would have had difficulty

finding a similar job even if he had not been fired from K&S, (2) Kamisar had no basis for

opining that Plaintiff would have landed a partner-track position, (3) Plaintiff has not undertaken

a reasonable job search, and (4) Kamisar ignored the negative impact of Plaintiff’s public dispute

with his former attorney on his employment prospects. Id. at 3.

       Plaintiff seeks to exclude Sweeney’s opinion on the basis of reliability and Rule 403.

Plaintiff also argues that Sweeney’s proffered testimony that Plaintiff failed to conduct a

reasonable job search is not helpful to the jury because it invades the province of the jury to

decide the “ultimate question” of mitigation and recites a legal conclusion.

       1.      Helpfulness to Trier of Fact

       Because K&S has agreed not to “offer Sweeney’s opinion at trial as to whether Joffe’s

job search efforts were in fact reasonable,” Plaintiff’s motion to preclude is moot as to this issue.

See Def. Sweeney Resp. Br. (Dkt. 159) at 4 (emphasis original). Consistent with the cases cited

by Plaintiff, Sweeney may, in any event, testify as to what a reasonable job search, in her

experience, typically consists of, and how Plaintiff’s job-search efforts compare. See, e.g.,

Castelluccio v. Int’l Bus. Machines Corp., No. 09-CV-1145, 2012 WL 5408420, at *3 (D. Conn.

Nov. 6, 2012); Roniger, 2000 WL 1191078, at *5; see also Duncan, 42 F.3d at 101 (“When an

expert undertakes to tell the jury what result to reach, this does not aid the jury in making a

decision, but rather attempts to substitute the expert’s judgment for the jury’s.”).

                                                  21
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 22 of 38



        Sweeney’s effort to rebut Kamisar’s testimony by testifying about the incomplete results

of a Google search would not be helpful to the jury. Kamisar’s report concluded that “it will be

nearly impossible for Mr. Joffe to obtain another legal position comparable to either the associate

or senior associate position he held at King & Spalding.” Kamisar Report at 3–4. Although

Sweeney found examples of attorneys who obtained legal employment despite having engaged in

litigation against their former employer, the identified examples of post-litigation employment

are not comparable to a partnership in a firm like K&S; she also conceded during her deposition

that she did not know the likely compensation paid to any of the attorneys in the examples she

found. See Sweeney Report, Add. A; Sweeney Dep. (Dkt. 144-3) at 128–29. Because Kamisar’s

opinion is limited to “position[s] comparable” to a senior associate position at K&S, Sweeney’s

rebuttal simply misses the point. See Kamisar Report at 3. For that reason, the Court finds

Sweeney’s survey of anecdotal cases to be lacking the context necessary to make it a relevant

rebuttal. See Amorgianos, 303 F.3d at 265. Sweeney is therefore precluded from offering those

anecdotal examples, contained in Addendum A of her report, as evidence to rebut Kamisar’s

opinion that K&S’s actions rendered Plaintiff nearly unemployable in his previous niche.9

        2.       Reliability

        As to Sweeney’s opinion of Plaintiff’s job search efforts, Plaintiff argues that Sweeney

failed to consider whether Plaintiff looked for jobs through informal networking channels. As to

Sweeney’s opinion of the relative impact of the publicized circumstances in this case, Plaintiff

argues that she used an unreliable methodology. Much like K&S’s efforts to exclude Kamisar,

Plaintiff’s arguments as to Sweeney’s reliability go to weight, not admissibility.




9
       Because Sweeney’s anecdotal results are excluded on this basis, the Court declines to rule on Plaintiff’s
argument as to the reliability of Sweeney’s informal survey.

                                                          22
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 23 of 38



       First, Plaintiff cites no case law supporting his argument that Sweeney’s opinion should

be excluded for failure to consider information not made available to her. See Pl. Sweeney Br.

(Dkt. 143) at 18–19. Sweeney assumed, based on her inability to find Plaintiff’s LinkedIn page

and an absence of any documentation of or reference to Plaintiff’s networking efforts, whether in

case filings or in Plaintiff’s expert’s own report, that Plaintiff did not devote nearly the amount

of time she would have recommended towards networking. Sweeney Report, Add. B at 4;

Sweeney Dep. at 108, 114, 117. In Plaintiff’s view, the complete absence of any information

about networking in the materials that Sweeney reviewed suggests a possible gap in the record,

not a glaring inadequacy in his overall job search. While Sweeney arguably should have

considered the possibility that Plaintiff did at least some networking that is not reflected in the

record, the Court cannot conclude that it was “obvious” that networking could have constituted

close to 80% of Plaintiff’s job-search efforts—and yet not have been even obliquely referenced

anywhere in the record. See Tardif, 344 F. Supp. 3d at 601. Even at this point, Plaintiff has not

pointed to any information that Sweeney overlooked. To the extent that Plaintiff has evidence to

the contrary, that is a simple factual dispute going to the validity of Sweeney’s assumptions,

which the jury can resolve. See Deutsch, 768 F. Supp. 2d at 432.

       Next, the Court finds meritless Plaintiff’s argument that Sweeney used an unreliable

methodology to assess his employability. Just like Plaintiff’s expert, Kamisar, who did not

utilize a strictly scientific method to assess Plaintiff’s employability, Sweeney relies primarily on

her experience. As explained above, a vocational expert need only “explain how [her]

experience leads to the conclusions reached, why that experience is a sufficient basis for the

opinions offered by the expert, and how that experience is reliably applied to the facts.”

Gyllenhammer, 2018 WL 1956426, at *6; see also World Trade Ctr. Properties, 467 F.3d at

132–33. In this case, Sweeney concluded that the negative publicity surrounding Plaintiff’s

                                                   23
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 24 of 38



separation from his former attorney raises a different type of concern for employers than his

firing from K&S. Sweeney Report at 7. She opined that law firms, in her experience, are likely

to view the incident with Plaintiff’s former counsel as more serious and likely to be indicative of

an inability to work collegially with other lawyers—particularly when Plaintiff’s conduct was

characterized by a magistrate judge as hostile and unprofessional. Id. On that record, the Court

cannot conclude that Sweeney’s opinion suffers from a fatal “analytical gap between the data and

the opinion proffered.”10 See Joiner, 522 U.S. at 146.

         In short, Sweeney’s testimony is not excludable as unreliable.

         3.       Rule 403

         Rule 403 allows for the exclusion of evidence if its “probative value is substantially

outweighed by a danger of . . . unfair prejudice . . . [or] misleading the jury.” Fed. R. Evid. 403.

According to Plaintiff, Sweeney’s testimony as to his “temperament,” i.e., hostile relationship

with his former counsel, should be excluded as unduly prejudicial under Rule 403 because her

testimony would generate even more negative publicity and further harm his employability. Pl.

Sweeney Br. at 20 (“Ms. Sweeney’s testimony would be prejudicial because it would create

exactly the publicity that Ms. Sweeney believes to be uniquely harmful.”). He cites no authority,

however, for the proposition that “prejudice” under Rule 403 encompasses collateral




10
          Plaintiff also argues that Sweeney’s opinion as to the impact of such publicity should be excluded because
she lacks specific experience working with attorneys dealing with negative publicity. Pl. Sweeney Br. at 16.
Sweeney, however, has approximately fifteen years of experience ascertaining what law firms look for in applicants
so that she can help present applicants in the best light possible. See Sweeney Report at 1–2. That she may not be
familiar with the specific scenario of litigation publicity does not render her unqualified to predict how law firms are
likely to react to an applicant who had a public falling out with his own attorney and who was faulted by a federal
magistrate judge for his role in creating that toxic relationship. See In re Mirena IUD Prod. Liab. Litig., 169 F.
Supp. 3d 396, 470 (S.D.N.Y. 2016) (“[I]f an ‘expert has educational and experiential qualifications in a general field
closely related to the subject matter in question, the court will not exclude the testimony solely on the ground that
the witness lacks expertise in the specialized areas that are directly pertinent.’” (quoting In re Zyprexa Prod. Liab.
Litig., 489 F. Supp. 2d 230, 282 (E.D.N.Y. 2007))). As with K&S’s quibbles with Kamisar, Plaintiff can adequately
explore any gaps in Sweeney’s experience on cross-examination. See McCullock, 61 F.3d at 1043.

                                                            24
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 25 of 38



consequences outside the courtroom.11 Indeed, as the context of Rule 403 and its Advisory

Committee Notes show, “unfair prejudice” “means an undue tendency to suggest decision on an

improper basis, commonly, though not necessarily, an emotional one.” Fed. R. Evid. 403

advisor committee’s note; see United States v. Quattrone, 441 F.3d 153, 186 (2d Cir. 2006)

(“[T]he prejudice must be unfair in the sense that it could unduly inflame the passion of the jury,

confuse the issues before the jury, or inappropriately lead the jury to convict on the basis of

conduct not at issue in the trial.”). In other words, the purpose of Rule 403 is to ensure a fair and

efficient jury verdict, not to protect plaintiffs from the extrajudicial consequences of their own

litigation.12

         Plaintiff also, misguidedly, contends that admitting testimony about Magistrate Judge

Aaron’s criticism of Plaintiff would confuse or mislead the jury as to “who exactly—Ms.

Sweeney, Magistrate Judge Aaron, this Court, and/or the jury itself—is the proper arbiter of

[Plaintiff’s] ‘temperament’ and ‘behavior.’” See Pl. Sweeney Br. at 22. Sweeney’s testimony as

to the impact of negative publicity does not hinge on whether Plaintiff has a winning personality

or an obnoxious one. Rather, her testimony is about the perception of Plaintiff that law firms

would have upon seeing Judge Aaron’s sharp criticism and related media coverage—and how




11
          Plaintiff badly misconstrues (or misrepresents) the one case he does cite, United States v. Geisen, which
mentions, under completely different circumstances, the impact of the acceptance of a deferred prosecution
agreement (DPA) on one’s employability. 612 F.3d 471, 496 (6th Cir. 2010). Contrary to what Plaintiff would have
the Court believe, Geisen did not hold that evidence should be excluded under Rule 403 because it could affect the
subject’s employment prospects. Rather, Geisen only discussed the employment consequences of a DPA to
determine whether a rejection of a DPA is probative of a defendant’s mental state. See id. (“Refusing to accept the
DPA, therefore, is not [] probative of a ‘consciousness of innocence.’”). The Court in Geisen ultimately concluded
that the probative value of such evidence was outweighed by prejudice to the Government during the trial—not
prejudice to the defendant outside the courtroom. Id. at 497.
12
          To the extent that Plaintiff argues that Judge Aaron’s criticism might unfairly prejudice him before the jury,
that risk is minimal, as Judge Aaron did not use inflammatory language in his decision, and the jury will not hear the
specific details of Plaintiff’s relationship with his former counsel.

                                                            25
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 26 of 38



that perception would likely affect his employment prospects. The idea that public criticism by a

judge makes an attorney less employable is not likely to confuse the jury.

       In sum, the Court finds Plaintiff’s Rule 403 arguments meritless.

                                          *       *       *

       For the foregoing reasons, Plaintiff’s motion to exclude Carolyn Sweeney is DENIED,

except as to Addendum A of Sweeney’s report and any related use of anecdotal proof to rebut

Kamisar’s opinion that Plaintiff’s termination from K&S made him essentially unemployable at

comparable firms in comparable positions.

D. K&S’s Damages Expert, Thomas Hubbard

       Hubbard, who holds a Ph.D. in economics and is a professor specializing in law-firm

organization, opines that Plaintiff’s expert, Kucsma, used flawed damages models, premised on

inaccurate assumptions about law firms, to significantly overestimate Plaintiff’s lost earnings.

Hubbard Report at 1–2. Plaintiff seeks to exclude Hubbard’s testimony on the basis of his

qualifications and the reliability and helpfulness of his testimony; Plaintiff also recites the same

arguments under the banner of Rule 403.

       1. Qualifications

       Plaintiff’s effort to disqualify Hubbard is somewhat puzzling. See Pl. Hubbard Br. (Dkt.

140) at 12 & n.8. Plaintiff cites two cases in which a proffered expert was found to be

unqualified because the expert did not have specialized knowledge of modeling techniques. See

id. (citing LifeWise Master Funding v. Telebank, 374 F.3d 917 (10th Cir. 2004) and Lamoureaux

v. Anazaohealth Corp., No. 03-CV-1382, 2009 WL 1162875 (D. Conn. Apr. 30, 2009)). In both

of those cases, the relevant experts were not economists and were not otherwise familiar with

modeling techniques. See LifeWise Master Funding, 374 F.3d at 928 (“Mr. Livingston was not

an expert in damages analysis or in any of the techniques used to create the . . . model.”);

                                                   26
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 27 of 38



Lamoureaux, 2009 WL 1162875, at *6 (“[A]s his testimony reflects, he is not an economist and

is not an expert on damages models.”).

       Unlike the expert in Lifewise Master Funding, for instance, who was unfamiliar with

basic modeling concepts, such as regression analyses, 374 F.3d at 928, Hubbard is an economist,

Hubbard Report at 2, and is familiar with regressions and other quantitative analyses. See

Hubbard Report at 23–26; Hubbard Dep. at 110. Plaintiff instead appears to hinge his argument

on a distinction between the academic study of economics and forensic economics, which is used

in litigation. He cites no authority for that categorical distinction, and the Court sees no reason

to draw one. See Stagl v. Delta Air Lines, Inc., 117 F.3d 76, 82 (2d Cir. 1997) (“[W]here, as

here, well-trained people with somewhat more general qualifications are available, it is error to

exclude them.”); see also El Ansari v. Graham, No. 17-CV-3963, 2019 WL 3526714, at *4

(S.D.N.Y. Aug. 2, 2019) (declining distinction between clinical and forensic psychology).

       The Court therefore finds Hubbard to be qualified to render an opinion on Kucsma’s

modeling methods and assumptions about law firms.

       2. Helpfulness to Trier of Fact and Reliability

       Although two separate prongs, the Court addresses helpfulness and reliability together

because Plaintiff makes the identical argument as to each. Specifically, Plaintiff argues that

Hubbard’s criticism of Kucsma’s models and assumptions is neither reliable nor helpful to the

trier of fact because, when deposed, Hubbard was, at times, unable to conclude that more

accurate methods could feasibly have been implemented in this case. See Pl. Hubbard Br. (Dkt.

140) at 13–16. In some instances, Hubbard’s report does posit alternative models and shows

how much lower Plaintiff’s damages would be under those approaches. See, e.g., Hubbard

Report at 13, 16.




                                                  27
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 28 of 38



        The Court rejects Plaintiff’s arguments because the feasibility of alternative methods is

fundamentally a different question than the inaccuracy or bias of Kucsma’s models, which is the

actual subject of Hubbard’s testimony. In the same way that the best available car in a lot could

still be a lemon, a damages estimate can be the best available—yet inaccurate or biased

nevertheless. For example, one of Hubbard’s critiques of Plaintiff’s model is that it assumes that

it was equally likely that Plaintiff would have been hired at any one of the top-100 law firms,

even though, in real life, Plaintiff’s chances of getting hired would be lower at the more

competitive and better compensated firms. See Hubbard Dep. at 71–73. Assigning an accurate

probability to Plaintiff’s chances of being hired at each firm may not be achievable, but

Plaintiff’s model may nevertheless be biased in Plaintiff’s favor because it completely ignores

the difficulty of getting hired at the most desirable firms. In that scenario, the reliability of

Hubbard’s opinion that Plaintiff’s estimate is upwardly biased bears no relation to the feasibility

vel non of alternative methods. See Henkel v. Wagner, No. 12-CV-4098, 2016 WL 1271062, at

*12 (S.D.N.Y. Mar. 29, 2016) (“Dr. Abboud does not need a ‘model or theory’ to identify

purported flaws in [affirmative expert’s] testimony. Rather, she needs only her expertise and the

‘method’ identified at the beginning of her report—namely, reviewing the documents in this

case, along with [the affirmative] report, and arriving at an opinion as to [the affirmative

expert’s] analysis of the alleged economic damages.”). Similarly, the best data available may

nevertheless be inflated or so inaccurate as to be inappropriate to use in a model. Even if no

better approach is possible, the trier of fact would nonetheless be aided by knowledge of the

weaknesses and biases in the model presented by Plaintiff, so as to calibrate the model’s results

or temper the weight assigned to it.

        Furthermore, as K&S has argued, a rebuttal expert need not identify alternative or better

methodologies. See, e.g., Scott, 315 F.R.D. at 51 (“As a rebuttal witness, [the expert] was under

                                                    28
      Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 29 of 38



no obligation to create models or methods of his own . . . .”); Luitpold Pharm., Inc. v. Ed.

Geistlich Sohne A.G. Fur Chemische Industrie, No. 11-CV-681, 2015 WL 5459662, at *12

(S.D.N.Y. Sept. 16, 2015) (“There is no requirement that a rebuttal expert himself offer a

competing analysis; his opinions may properly concern criticizing that presented by another

party.” (citing In re Zyprexa Prod. Liab. Litig., 489 F. Supp. 2d 230, 285 (E.D.N.Y. 2007))).

Accordingly, the fact that Hubbard posits critiques and alternatives on rebuttal without

recommending one or the other does not compel exclusion.

        In sum, the Court rejects Plaintiff’s arguments as to reliability and helpfulness to the trier

of fact.13

                                               *       *        *

        For the foregoing reasons, Plaintiff’s motion to exclude the report and testimony of

Thomas Hubbard is DENIED.

E. K&S’s Ethics Expert, Bruce Green

        Green is a Professor of Law at Fordham Law School, where he teaches legal ethics.

Green Report at 1. K&S retained him to opine on (1) whether K&S partners, Straus and Perry,

actually violated the New York Rules of Professional Conduct (“RPC”) in connection with their

representation of ZTE; (2) whether Plaintiff had an obligation under the RPC to report Straus and

Perry’s conduct; and (3) whether Plaintiff could have reasonably believed that he had a reporting

obligation under the RPC. Id. at 3. Green answers all three questions in the negative. Id. at 4, 9,

12.




13
        For the same reasons, the Court denies Plaintiff’s barely repackaged Rule 403 argument that Hubbard’s
testimony would be unduly confusing because he cannot suggest better alternatives.

                                                        29
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 30 of 38



         Plaintiff does not challenge Green’s qualifications, and the Court likewise sees no reason

to exclude him on that basis. Plaintiff does, however, seek to exclude Green’s opinion on the

basis of helpfulness to the jury, relevance, reliability, and Rule 403.

         1. Relevance

         Plaintiff contends that none of Green’s three opinions is relevant within the legal

framework set forth in this Court’s order denying K&S’s motion for summary judgment. As to

Plaintiff’s common-law claim for breach of contract, which was found to be analogous to

employment retaliation claims under federal law, the Court set forth a burden-shifting

framework:

                  [A] plaintiff establishes a prima facie case under [Wieder v. Skala, 80
                  N.Y.2d 628 (1992)] by demonstrating that he reported, attempted to
                  report, or threatened to report suspected unethical behavior and that he
                  suffered an adverse employment action under circumstances giving rise to
                  an inference of retaliation. It is then the defendant-employer’s burden to
                  come forward with evidence that shows either that the plaintiff’s
                  attempted, threatened or actual report was not in good faith or that,
                  regardless of the employee’s good faith, any adverse action taken against
                  the employee was not connected to the attempted, threatened, or actual
                  report. If a defendant-employer can identify a bona fide, non-retaliatory
                  reason for the adverse action, it is the plaintiff’s burden to demonstrate
                  that the purported non-retaliatory reasons are pretextual.

See Joffe, 2018 WL 2768645, at *8. Under that approach, the mere fact that the attorney’s

suspicion later turned out to be a false alarm is not fatal to Plaintiff’s claim—he need only have

had a good-faith and reasonable belief that the reported conduct may have been unethical.14 Id.



14
         Put differently, the scope of a Wieder claim is not coterminous with the reach of the RPC. As articulated in
this Court’s summary-judgment order, a law firm breaches its implied obligation under Wieder if it terminates a
lawyer’s employment in retaliation for the latter’s good-faith and reasonable efforts to comply with disciplinary
rules, even if the latter’s compliance efforts were not in fact required under the rules. In other words, Wieder creates
room for error for the reporting attorney, protecting all attorneys who raise an ethical concern in good faith and with
a reasonable basis, even if they are later found to be mistaken. See Joffe, 2018 WL 2768645, at *8. Indeed, as
explained in this Court’s summary-judgment order, the level of certainty required to trigger Wieder’s protection—
good-faith, reasonable belief—is different from the level of certainty that triggers a mandatory reporting obligation
under Rule 8.3 of the RPC—either actual knowledge or “clear belief.” Id. (citing N.Y.S. Bar Assoc. Ethics Op. 854
(2011)).

                                                            30
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 31 of 38



While not dispositive, however, whether an ethics violation actually occurred is certainly

relevant to Plaintiff’s belief.

        Evidence is relevant under Rule 401 if it “has any tendency to make a fact more or less

probable than it would be without the evidence,” and that fact “is of consequence in determining

the action.” Fed. R. Evid. 401. Here, the consequential fact is Plaintiff’s good-faith, reasonable

belief that Strauss or Perry committed an ethics violation and that he had a reporting obligation.

Whether Plaintiff subjectively and reasonably believed that a violation may have occurred is

undoubtedly tied to the obviousness of the misconduct, which may be correlated with whether

the perceived conduct was in fact unethical. The more obvious it was that Strauss or Perry’s

conduct was unethical, the more reasonable it would have been for Plaintiff to have perceived the

conduct to be unethical and reportable; inversely, the more obvious it was that Strauss or Perry’s

conduct was entirely appropriate, the less reasonable it would have been for Plaintiff to have

perceived the conduct to be unethical and reportable. If Plaintiff were obviously required to

report Strauss and Perry’s conduct under the RPC, then the act of reporting was reasonable and

more likely to have been done in good faith; similarly, if Strauss and Perry’s conduct was

obviously unimpeachable, then Plaintiff’s act of reporting tends to be less reasonable and less

likely to have been done in good faith. In short, although the existence vel non of an ethics

violation and a reporting obligation will not be dispositive, it may nevertheless be considered

with other evidence when determining whether Plaintiff had a reasonable, good-faith belief that

the attorneys committed an ethics violation and that Plaintiff had a reporting obligation.

        Plaintiff also disputes the relevance of Green’s conclusion that Plaintiff behaved

unreasonably by not seeking ethics advice from a supervisor, as contemplated by the RPC. See

Joffe Green Br. (Dkt. 137) at 15 (citing Green Report at 12). Plaintiff contends that because

K&S does not have a rigorous ethics-reporting program, Green’s testimony is irrelevant. The

                                                  31
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 32 of 38



Court does not construe Green’s opinion as being premised on the existence of such a program—

and even if it were, that would go to the weight of his opinion, not its admissibility.

        The Court does find irrelevant paragraph 26 of Green’s report, which concludes that

Plaintiff, to the extent he had a reporting obligation, was required to report his concerns only to

the presiding judge on the ZTE matter, not to any other disciplinary authority. Green Report at

11. The manner of Plaintiff’s reporting obligation has no bearing on whether Plaintiff had such

an obligation or whether Plaintiff acted in good faith by making internal complaints.

        As part of his relevance argument, Plaintiff also contends that Green’s testimony is

excludable to the extent that it contradicts this Court’s summary-judgment order. That argument,

in the Court’s view, is better addressed in terms of helpfulness to the jury and under Rule 403.

        Thus, the subject matter of Green’s report, with the exception of paragraph 26, passes the

Rule 401 relevance threshold.

        2. Reliability

        Plaintiff’s reliability arguments either go to weight or are properly assessed under a

different prong of the Rule 702 analysis. First, Plaintiff claims that Green’s interpretation of

RPC 8.4 is internally inconsistent, and that Green appears to have backtracked on his

interpretation of the word “knowledge” as used in Rule 8.3 of the RPC when challenged at his

deposition. Pl. Green Br. (Dkt. 137) at 21–22. Those objections could be adequately addressed

during cross-examination. Next, Plaintiff contends that Green’s assessment of Plaintiff’s

reporting conduct consists of a factual narrative. Whether expert testimony should be excluded

for engaging in factual narrative is properly decided in terms of whether the testimony is likely to

be helpful to the trier of fact.

        Paragraph 25 of Green’s report in particular is pure ipse dixit. There, Green summarily

concludes, without any explanation, that behaving with reckless disregard towards the truth has

                                                  32
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 33 of 38



no bearing on an attorney’s trustworthiness or fitness as a lawyer. Green Report at 10–11; see

Joiner, 522 U.S. at 146 (“[N]othing in either Daubert or the Federal Rules of Evidence requires a

district court to admit opinion evidence that is connected to existing data only by the ipse dixit of

the expert.”).

        The Court finds Green’s opinion reliable, except as to paragraph 25 of his report.

        3. Helpfulness to Trier of Fact

        Plaintiff contends that Green’s opinion should be excluded as unhelpful to the trier of

fact. According to Plaintiff, the proper interpretation of the Rules of Professional Conduct is not

a subject appropriate for expert testimony—and should instead be regarded as a legal question on

which the jury should and would be instructed by the Court. Pl. Green Br. at 15–16. Plaintiff

also contends that Green’s opinion as to what Plaintiff actually meant in his communications to

K&S partners is not helpful to the jury, who can draw their own factual conclusions by reading

the same emails. The Court agrees with Plaintiff that portions of Green’s report should be

excluded as factual narrative and spin because they do not rely on any specialized knowledge or

expertise. The Court also agrees with Plaintiff that Green’s opinion would not be helpful to the

jury.

        In part (iii) of his report, Green concludes that Plaintiff could not have reasonably

believed that he had a reporting obligation. Green Report at 12. Green premises that conclusion

on three intermediate determinations:(1) Plaintiff’s July 25 email did not express concern about

potential misconduct, (2) Plaintiff did not seek ethics advice, and (3) Rule 8.3’s reporting

obligation requires “knowledge,” not mere impression, of misconduct. Green Report at 13–16.

Green’s opinion as to the meaning of Plaintiff’s July 25 email (paragraphs 31–32) is plainly

improper because jurors can read the email for themselves. See id. at 14–15; Anderson News,

2015 WL 5003528, at *2. Similarly, members of the jury can determine for themselves whether

                                                  33
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 34 of 38



Plaintiff in fact sought ethics advice and do not benefit from Green’s conclusion that Plaintiff

failed to do so (paragraph 30). See Green Report at 13. Whether Green’s interpretation of the

RPC is helpful to the jury is an issue that also implicates parts (i) and (ii) of Green’s report.

        Green’s interpretation of the RPC is not helpful to the jury because it is not based on his

assessment of ordinary legal custom or practice. Instead, he seeks to testify as to the contents of

the RPC, a topic on which the Court can capably instruct the jury. In Bernstein v. Bernstein

Litowitz Berger & Grossmann LLP, 814 F.3d 132, 144 (2d Cir. 2016), the Second Circuit held

that courts should not consider an ethics expert’s opinion on whether information in a complaint

is “confidential” under the RPC and is thereby protected from the public’s right of access. See

id. (“As a threshold matter, we note that defendants rely in large part on the conclusions of their

legal-ethics expert made in a declaration filed in the district court. We do not consider

arguments based on this declaration because of our longstanding rule that expert testimony on

issues of domestic law is not to be considered.”); Bernstein v. Bernstein Litowitz Berger &

Grossmann LLP, No. 14-CV-6867, 2016 WL 1071107, at *10 (S.D.N.Y. Mar. 18, 2016), aff’d,

814 F.3d 132 (2d Cir. 2016). Although Bernstein did not involve admissibility of expert

testimony at trial, courts have applied the same principle to jury trials. Music Sales Corp. v.

Morris, 73 F. Supp. 2d 364, 381 (S.D.N.Y. 1999) (“[S]uch testimony is inadmissible whether

offered at trial for the benefit of the jury or submitted with motions for the benefit of the

judge.”). Here, because Green’s opinion rests entirely on his interpretation of the text of the

RPC, it is not admissible.

        While it is true that the disciplinary rules themselves do not have the force of law, their

interpretation is nevertheless governed by judicial precedent. See Niesig v. Team I, 76 N.Y.2d

363, 369 (1990) (“[T]he code does not have the force of law . . . . [W]e are not constrained to

read the rules literally or effectuate the intent of the drafters, but look to the rules as guidelines to

                                                    34
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 35 of 38



be applied with due regard for the broad range of interests at stake. . . . When we find an area of

uncertainty, however, we must use our judicial process to make our own decision in the interests

of justice to all concerned.” (quotation marks and citations omitted)). As a result, an expert

opinion as to the meaning of the RPC must be consistent with controlling caselaw for it to be

valid—and yet, if the testimony were to be premised on the expert’s interpretation of judicial

precedent, the testimony would impinge on the Court’s obligation to instruct the jury on the law.

For that reason, courts in legal malpractice cases have generally allowed testimony from legal

experts only “as to the ordinary practices of those engaged in the business of law, legal studies,

or law-related fields, or as to trade customs and usages of those so employed.” See Morris, 73 F.

Supp. 2d at 381 (citing Marx & Co. v. The Diners’ Club, Inc., 550 F.2d 505, 509 (2d Cir. 1977));

see, e.g., Protostorm, LLC v. Antonelli, Terry, Stout & Kraus, LLP, No. 08-CV-931, 2014 WL

12788845, at *11 (E.D.N.Y. Mar. 31, 2014) (concluding that expert should be allowed “to give

expert opinion testimony about the applicable standard of care, provided such testimony does not

include opinions on . . . the ultimate issue of whether the defendants committed legal

malpractice). While Green could have been an admissible expert, had he rested his opinion on

whether K&S’s and Plaintiff’s actions were consistent with ordinary and custom legal practice,

he did not do so.15

         Thus, Green’s opinion is excluded as unhelpful to the jury because it invades the

province of the Court to charge the jury on the scope of New York’s Rules of Professional

Conduct.




15
        Sporadically, the report does conclude that Plaintiff’s conduct and perception were “unreasonable.” See
Green Report at 13. Green’s reasonableness determination, however, rests entirely on his textual interpretation of
the RPC, not on ordinary and customary legal practice. See id. at 12–13.

                                                          35
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 36 of 38



       4. Rule 403

       Green’s opinion is also inadmissible under Rule 403 because “its probative value is

substantially outweighed” by the risk of “confusing the issues, misleading the jury, [and causing]

undue delay.” Fed. R. Evid. 403. As explained above, the existence vel non of an ethics

violation by K&S and a reporting obligation on Plaintiff’s part is relevant only to show the

obviousness of Plaintiff’s reporting obligation, which, in turn, is probative of his good-faith and

reasonable belief. Under the facts of this case, because Plaintiff’s duty to report is not clear-cut

when assessed against the RPC, Green’s testimony is only marginally probative. Meanwhile,

Green’s testimony risks creating a mini-trial on the minutia of bar association ethics opinions and

Green’s theories of legal ethics, none of which is controlling on the Court’s eventual instructions

as to the correct interpretation and usage of the RPC. The ethics minitrial is also likely to create

a sideshow that distracts the jury from the main question—whether Plaintiff had a good faith and

reasonable belief that he was obligated to raise an ethics concern, whether he actually

communicated that concern to K&S before the adverse employment actions took place, and

whether the adverse employment actions were taken in retaliation for his doing so.

       In sum, because Green’s opinion in this case is only minimally probative and likely to be

highly distracting and confusing to the jury, it is excluded pursuant to Rule 403.

                                          *       *       *

       For the foregoing reasons, Plaintiff’s motion to exclude the report and testimony of Bruce

Green is GRANTED.

                                          CONCLUSION

       K&S’s motion to exclude the report and testimony of Plaintiff’s expert, Gordon Kamisar,

is GRANTED as to his opinion on Plaintiff’s chances of becoming counsel or partner at K&S




                                                   36
    Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 37 of 38



and his opinion that K&S’s actions are the sole cause of Plaintiff’s prolonged inability to find

comparable employment; the motion is otherwise DENIED.

       K&S’s motion to exclude the report and testimony of Plaintiff’s expert, Kristin Kucsma,

is GRANTED to the extent that Kucsma may not include in her opinion the value of fringe

benefits, or the existence of a continuous range of damages as set forth in her report; the motion

is otherwise DENIED. Plaintiff must serve a revised Kucsma report on K&S not later than

November 1, 2019.

       Plaintiff’s motion to exclude the report and testimony of K&S’s expert, Carolyn

Sweeney, is GRANTED as to Addendum A of Sweeney’s report and any related use of anecdotal

proof to rebut Kamisar’s opinion that Plaintiff’s termination from K&S made him essentially

unemployable at comparable firms in comparable positions; the motion is otherwise DENIED.

       Plaintiff’s motion to exclude the report and testimony of K&S’s expert, Thomas Hubbard

is DENIED.

       Plaintiff’s motion to exclude the report and testimony of K&S’s expert, Bruce Green, is

GRANTED.

       The parties are directed to appear for a status conference on October 25, 2019, at 10:00

A.M. to set a trial schedule. No later than October 18, 2019, the parties must submit a joint

letter setting forth their joint or respective positions on any outstanding issues and providing

three potential trial dates before May 1, 2020, that are mutually satisfactory.




                                                  37
     Case 1:17-cv-03392-VEC-SDA Document 183 Filed 09/24/19 Page 38 of 38



         The Clerk of Court is respectfully directed to terminate the open motions at docket entries

136, 139, 142, 146, 148, and 174.16



SO ORDERED.
                                                                _________________________________
Date: September 24, 2019                                              VALERIE CAPRONI
      New York, New York                                              United States District Judge




16
        Plaintiff’s motion for leave to file a sur-reply is denied as moot because the contested exhibits are
immaterial to the Court’s disposition of the motions to exclude.

                                                           38
